Citation Nr: 0334919	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  96-23  547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability. 

2.  Whether there was clear and unmistakable error in a July 
9, 1973, Regional Office rating decision denying the 
veteran's claim for service connection for a low back 
condition.

3.  Entitlement to a higher rate of non-service-connected 
pension benefits beginning on May 1, 2001.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from  Department of Veterans Affairs (VA) Phoenix, 
Arizona, Regional Office (RO) determinations dated in April 
1996 (denying service connection for a low back disability), 
May 2001 (reducing the veteran's monthly non-service 
connection VA pension payments), and June 2002 (denying the 
veteran's claim of CUE in a July 9, 1973, RO rating 
decision).  

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a low 
back disability was addressed by remand by the Board in April 
2001.  Subsequently, the RO made the determination that the 
veteran had not submitted new and material evidence to reopen 
the claim, most recently discussed in a June 2002 
Supplemental Statement of the Case.  

The issues currently on appeal were the subject of a March 
2003 hearing before the undersigned Veterans Law Judge.

The Board finds that the veteran's service medical records 
were first received from the service department in 1997, many 
years after the July 1973 rating decision denying service 
connection for a back condition.  These service medical 
records include notation of pre-service back problems upon 
entry into service, but with a normal pre-service clinical 
evaluation of the back.  Where new and material evidence 
consists of a supplemental report of the service department, 
received before or after the decision has become final, the 
former decision will be reconsidered by the adjudicating 
agency of original jurisdiction.  This comprehends official 
service department records which presumably have been 
misplaced and have now been located and forwarded to VA.  
Where such records clearly support the assignment of a 
specific rating over a part or the entire period of time 
involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date 
of the original claim.  See 38 C.F.R. 3.156(c) (2002).  

In the Board's view, newly obtained service medical records, 
to include notation of pre-service back problems upon entry 
into service but with normal clinical evaluation of the back 
upon entry into service, in a case where prior denials of 
service connection have been impliedly or arguably based on a 
finding of a pre-existing congenital or developmental defect 
of the back, constitute new and material evidence in the 
current claim for service connection for a back disability.  
(The RO's July 1973 rating decision provides no explicit 
rationale for denial of the claim and does not acknowledge 
the failure to obtain service medical records.)  Thus, the 
claim for service connection for a low back disability, 
reopened below based on new and material evidence, to include 
service medical records received from the service department 
in 1997, requires reconsideration of the July 1973 denial of 
the claim for service connection for a back condition, to 
include consideration of all new and material evidence 
received since July 1973.  

However, as the July 1973 rating decision cannot be 
considered to be a final decision, it is not subject to 
review on the basis of CUE at this time.  38 C.F.R. § 
3.156(c).  The Board parenthetically notes that the burden of 
proof upon the claimant for the service connection claim will 
be under the "equipoise" or "benefit-of the doubt" 
evidentiary standard, see 38 U.S.C. § 5107 (West 2002) (A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence).  
See also, 38 C.F.R. § 3.102 (2002).  Under this standard, 
when a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  Application of the 
equipoise standard is much more favorable to the veteran's 
claim than the stringent requirements for a finding of CUE in 
the July 1973 RO rating decision, which would include the 
requirement of a finding of clear and unmistakable error in 
the rating decision based.  See  38 C.F.R. § 3.105(a) (2002).  
In sum, the Board finds that the current claim for service 
connection for a back disability includes reconsideration of 
the July 1973 RO rating decision under the equipoise or 
benefit of the doubt standard of proof rather than the far 
less favorable to the veteran CUE standard of proof, in light 
of the newly received service medical records from the 
service department.  

The issues of service connection for a low back disability, 
and entitlement to a higher rated of non-service-connected 
pension benefits beginning on May 1, 2001, are addressed in 
the REMAND appended to the decision reopening the claim for 
service connection for a low back disability.


FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement 
within one year of July 1973 notification of a July 1973 RO 
rating decision denying service connection for    a back 
condition.
 
2.  Since the July 1973 unappealed RO denial of the claim for 
service connection for a back condition, evidence was 
received, to include service medical records, which was not 
previously before agency decisionmakers and which bears 
directly and substantially upon the specific matter under 
consideration.  This evidence is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSION OF LAW

Evidence received since the July 1973 RO rating decision 
denying service connection for a back condition, which 
includes relevant service medical records, is new and 
material; the claim is reopened and the July 1973 RO decision 
must be reconsidered.  38 U.S.C.A. §§ 5108, 7105 (West  
2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In the present case, the Board reopens the claim for service 
connection for a low back disability.  Under these 
circumstances, which are only of benefit to the claim, there 
is no prejudice to the veteran in adjudicating the 
application to reopen the claim without further discussion of 
the VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Claim Reopened

The provisions of 38 C.F.R. § 3.156 were recently changed, 
but only for claims filed on or after August 29, 2001. 66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156 (2002).  The veteran's claim was filed prior to August 
29, 2001; consequently, the version of § 3.156 in effect 
before August 29, 2001 applies.  

Following notification of an initial review and adverse 
determination by the regional office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156 (2001).

In the case at hand, the veteran did not file a notice of 
disagreement within one year of a July 1973 letter notifying 
him of the unfavorable July 1973 RO rating determination 
denying his claim for service connection for a back 
condition.  Thus, the decision became final.

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2001) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

In the present case, since the time of the July 1973 RO 
denial, the RO has received new evidence, to include the 
following: service medical records, received from the service 
department in 1997, to include a history upon entry in to 
service in June 1968 that the veteran had pre-service back 
problems; private records of treatment for back problems from 
February 1992 to March 1994; a November 1998 VA examination 
report pertaining to the back; and March 2003 Board hearing 
testimony as to the nature and extent of the claimed in-
service back injury.  The Board finds that this information 
is new and material evidence.  It is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In the Board's view, the 
newly obtained service medicals record to include notation of 
pre-service back problems upon entry into service, but with 
normal clinical evaluation of the back upon entry into 
service, in a case where prior denials of service connection 
have been impliedly or arguably based on a finding of a pre-
existing congenital or developmental defect of the back, 
constitute new and material evidence.  (The RO's July 1973 
rating decision provides no explicit rationale for denial of 
the claim and does not acknowledge the failure to obtain 
service medical records.)  The purpose behind the VA 
definition is not to require the veteran to demonstrate that 
the new evidence would probably change the outcome of the 
claim; rather it emphasizes the importance of a complete 
record for evaluation of the veteran's claim.  Id.

Accordingly, reopening of the claim for service connection 
for a low back disability is warranted.   As discussed in the 
introduction to this decision and remand, because the new and 
material evidence includes service medical records received 
from the service department in 1997, the reopened claim for 
service connection will include reconsideration of the July 
1973 RO decision denying service connection for a back 
condition.  38 C.F.R. § 3.156(c).


ORDER

New and material evidence having been submitted, the claim 
service connection for a low back disability is reopened and 
the July 1973 RO decision must be reconsidered.


REMAND

As discussed in the introduction to this decision and remand, 
the issues to be remanded to the RO are entitlement to 
service connection for a low back disability, and entitlement 
to a higher rate of non-service-connected pension benefits 
beginning on May 1, 2001.

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii).  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. § 7104(a).  The Federal Circuit further held 
that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

The Board parenthetically notes that, while the case law 
relating to the applicability of VCAA to claims such as this 
one, that were filed prior to its enactment, has been 
somewhat inconsistent (see Holliday v. Principi, 14 Vet. 
App. 280 (2001); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003)), 
the VA Office of General Counsel, after reviewing all of the 
relevant law and regulations, recently held that the 
regulatory provisions of 38 C.F.R. § 3.159 implementing the 
duty to notify and duty to assist provisions of the VCAA 
were expressly provided for retroactive application for all 
claims that were pending before VA on November 9, 2000.  As 
such, these regulatory provisions were construed to apply 
retroactively.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board. 38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

The RO should also note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003). 

In light of the Federal Circuit decisions and the General 
Counsel precedent opinion noted above, and because no further 
guidance or regulatory direction has been issued to implement 
them, the Board believes that the most appropriate action is 
to remand the veteran's claim to the RO so that the veteran 
can be provided with the appropriate assistance and notice 
under the VCAA, to include what he must show to prevail in 
his claim, what information and evidence he is responsible 
for, and what evidence VA must secure.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

The Board also notes that, at his March 2003 Board hearing, 
the veteran claimed to have received treatment while on 
special assignment in 1970 in Okinawa, Japan.  He described 
having experienced an injury to his back when, in Okinawa, he 
stepped on a board on a ship and fell on his back.  He said 
he was seen by medics, who gave him medications, including a 
muscle relaxer, and that he stayed off of work for a couple 
of days after the incident.  He said that he had assumed that 
the incident was documented.  He contended that the service 
medical records of treatment for his low back injury should 
be obtained and associated with the claims file for 
consideration in connection with his service connection 
claim.  The veteran has also requested in writing that the 
service medical records of treatment for his injury in 
Okinawa be obtained, most recently in August 2002.

A September 1996 letter from the Social Security 
Administration (SSA) to the veteran indicates that he began 
receiving SSA benefits pursuant to Title VI of the Social 
Security Act in April 1996.  As records of the SSA may 
pertain to the veteran's history and continued existence of a 
low back disability, any SSA records pertaining to disability 
benefits should be obtained from the SSA and associated with 
the claims file.

Also, the veteran has not been issued a VCAA letter from the 
RO pertaining to his claim for entitlement to a higher rate 
of non-service-connected pension benefits, notifying him of 
the evidence needed to substantiate the claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The RO's September 2001 letter 
acknowledges the veteran's notice of disagreement, and his 
right to a Decision Review Officer review should he choose to 
exercise it, but it does not identify the issue appealed, the 
types of evidence that would substantiate his claim, or the 
allocation of responsibilities between VA and himself in 
obtaining such evidence.

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claims.  
The RO should further take any necessary 
measure to reconcile adjudication of this 
case with the holding of the Federal 
Circuit in Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

In so doing, the RO's actions should 
include asking the veteran to identify all 
in-service treatment for which he claims 
additional service medical records should 
be obtained, and all records of VA and 
non-VA health care providers that have 
treated his low back disability that have 
not been previously obtained.  After 
obtaining any appropriate releases, the RO 
should obtain records from each health 
care provider the veteran identifies.  The 
veteran should also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his 
own and submit them to the RO.

The RO should also attempt to obtain the 
veteran's service personnel file in order 
to attempt to corroborate his described 
special assignment in Okinawa, Japan, in 
1970, and any related documentation that 
may discuss his claimed in-service back 
injury.  If the claim of service in 
Okinawa, Japan, is verified, or is not 
contradicted by service department 
records, the RO must request additional 
service medical records pertaining to the 
veteran's period of service in Okinawa, 
Japan, in 1970, to include any records of 
treatment for a back injury. 

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  In this 
context, in efforts to obtain any 
additional service medical records 
identified by the veteran, the service 
department must either provide the 
reported treatment records, or it must 
provide for the record a statement 
indicating why it is "reasonably certain 
that such records do not exist or that 
further efforts to obtain these records 
would be futile."  
 
2.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based. 

3.  Once all available medical records 
have been received, the RO should make a 
determination as to whether a VA 
examination is required for purposes of 
making a determination on the issue of the 
service connection for a low back 
disability.  See 38 U.S.C.A. § 5103A(d). 

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

5.  The RO should readjudicate the issues 
of entitlement to service connection for 
a low back disability and entitlement to 
a higher rate of non-service-connected 
pension with consideration of all of the 
evidence added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in June 2002, pertaining to the 
issue of service connection for a low 
back disability, and since the Statement 
of the Case (SOC) issued in June 2002 
pertaining to the issue of entitlement to 
a higher rate of payment of non-service-
connected pension benefits beginning May 
1, 2001. 

Readjudication of the claim for service 
connection for a low back disability 
should include reconsideration of the 
July 1973 RO decision denying the claim.  
The reconsideration should be conducted 
under the "equipoise" or "benefit of 
the doubt" standard of proof, taking 
into consideration all evidence received 
before and after the July 1973 rating 
decision, to include the newly received 
original service medical records 
associated with the claim file in 1997.

6.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the June 2002 
RO SOC and SSOC.  A reasonable period of 
time for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



